Citation Nr: 0623250	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-24 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for a left 
leg disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for a lumbar 
spine disability.

3.  Entitlement to service connection for hypertension on a 
direct basis, and claimed as secondary to service-connected 
major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and October 2005 rating 
decisions of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In April 2006, the Board received additional evidence from 
the veteran without a waiver of initial RO consideration.  On 
review, however, the documents submitted were duplicative of 
evidence already of record.  

In July 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the Central Office.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  During the hearing, the 
veteran submitted additional evidence along with a waiver of 
initial RO consideration.  In the same month, a motion to 
advance the veteran's case on the docket was received and 
granted.  A couple of days later, the veteran submitted 
additional evidence directly to the Board along with a 
waiver.

The veteran's new and material claims for disabilities of the 
left leg and lumbar spine are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

There is no objective evidence of hypertension during the 
veteran's active military service or within one year 
following discharge from service, and the veteran's 
hypertension is not etiologically related to his active 
service or events therein, nor is it proximately due to or 
the result of his service-connected major depressive 
disorder.  


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during service, 
nor may it be presumed to have been incurred therein, and it 
is not proximately due to or the result of service-connected 
disability.  38 C.F.R. § 1110 (West. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a May 2005 letter.  That letter 
informed the veteran to submit any pertinent evidence he has 
in his possession, informed him of the evidence required to 
substantiate his service connection claim for hypertension, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

The veteran's claims folder has been rebuilt.  All available 
evidence pertaining to the veteran's claim has been obtained, 
and the veteran has been afforded an appropriate VA 
examination.  The claims folder contains the veteran's 
entrance and separation examination reports, an abbreviated 
clinical record dated in December 1943, and reports from the 
Surgeon General regarding hospital admissions during service.  
Post-service medical records also include private medical 
records, as well as evidence from VA Medical Centers in 
Gainesville and Saginaw.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In an April 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


Legal Criteria - Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2005).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


Analysis

Medical evidence of record confirms a current diagnosis of 
hypertension.  The veteran's primary assertion is that his 
hypertension is related to his service-connected major 
depressive disorder.  On review, a September 2005 VA examiner 
opined that the veteran's hypertension is not related to his 
service-connected major depressive disorder.  In arriving at 
such conclusion, the examiner had an opportunity to examine 
the veteran and thoroughly review the claims folder.  There 
is no contrary medical opinion of record.  

The Board acknowledges a journal article submitted by the 
veteran which suggests that persons with depression or 
anxiety are at increased risk of developing hypertension.  
Nevertheless, the Board does not find the article probative, 
as it is general in nature, and does not specifically address 
the facts of the veteran's claim.  The Board must focus upon 
medical opinions and reports of various VA and non-VA medical 
professionals which specifically address the veteran's claim.  
As there is no objective evidence of a nexus between the 
veteran's hypertension and service-connected psychiatric 
disability, his secondary service connection claim must be 
denied.

The Board also finds that entitlement to service connection 
on a direct basis is not warranted.  Although the veteran 
does not explicitly assert that he developed hypertension 
during service, he submitted copies of his entrance and 
separation examination reports and highlighted his blood 
pressure readings on each report (see December 2005 notice of 
disagreement).  Entrance examination report dated in 
September 1942 shows a blood pressure reading of 140/86, and 
the veteran's separation examination report dated in February 
1946 shows a blood pressure reading of 146/88.  
Significantly, however, a diagnosis of hypertension was not 
rendered and the veteran's cardiovascular system was regarded 
as normal upon entrance and separation from service.  (The 
Board notes that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Under Diagnostic 
Code 7101, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104 Note(1) 
to Diagnostic Code 7101 (2005)).  Also, reports of record 
from the Surgeon General fail to show an in-service diagnosis 
of hypertension.  As such, there is no objective evidence of 
hypertension during service.

Further, there is no objective evidence reflecting that the 
veteran exhibited hypertension within the first post-service 
year.  Although the veteran, during his September 2005 VA 
examination, reported having hypertension (controlled by 
diet) as early as 1952, the record suggests that he was 
diagnosed with hypertension in the 1980's, decades following 
service.  Finally, there is no objective evidence of a nexus 
between the veteran's current hypertension and service.  

The Board recognizes the veteran's opinions to the effect 
that his current hypertension is related to his military 
service or to his service-connected psychiatric disability, 
however, his opinions are without probative value because the 
evidence does not show that he possesses the medical 
expertise necessary to diagnose or determine the etiology of 
a medical disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has reviewed all evidence of record and concludes 
that the veteran's service connection claim for hypertension 
must be denied.  As the preponderance of the evidence is 
against the veteran's claim for service connection, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In a November 2001 rating decision, the RO denied service 
connection for a left leg (knee) disability, and also 
determined that new and material evidence had not been 
submitted sufficient to reopen a previously denied service 
connection claim for a lumbar spine disability.  The veteran 
did not appeal that decision within one year of being 
notified and that decision therefore became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).

Thereafter, the veteran sought to reopen his service 
connection claims for a left leg disability and a lumbar 
spine disability, and perfected an appeal of a July 2003 
rating decision which, in pertinent part, determined that new 
and material evidence had not been submitted sufficient to 
reopen service connection claims for pertinent disabilities.  

VA's duty to notify a claimant seeking to reopen a claim 
includes advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  VA must, in 
the context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), 

Although the February 2003 and January 2006 duty to assist 
letters associated with the claims folder advised the veteran 
what evidence is necessary to substantiate his underlying 
service connection claims for left leg and lumbar spine 
disabilities, those letters did not discuss the bases for the 
denials in the prior decision.  Thus, the February 2003 and 
January 2006 letters do not comply with the Kent ruling.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claims; (2) notifies the 
veteran what elements required to 
establish service connection that were 
found insufficient in the previous 
denial; and (3) notifies the veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed to grant the veteran's service 
connection claims for left leg and lumbar 
spine disabilities.  This notice is 
outlined by the in Kent, supra.  The 
notification letter should also advise 
the veteran of the evidence and 
information that is necessary to 
establish entitlement to his underlying 
service connection claims.  

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the new and material issues 
currently on appeal.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


